Title: From George Washington to Major General Johann Kalb, 15 September 1778
From: Washington, George
To: Kalb, Johann


          
            Sir,
            [White Plains, 15 September 1778]
          
          You are to march tomorrow morning precisely at the hour appointed, with your division, in conjunction with the division under the immediate command of Major General Putnam, towards Croton’s bridge; While the divisions continue together, You will take your orders from General Putnam.
          At or near Croton’s Bridge the two divisions separate; and you take the road to Fredericksburgh, ’till you fall in with the second line, which you are to join, and put yourself under the direction of Major General Lord Stirling—In your march from Crotons Bridge you are to communicate with him and govern your motions accordingly.
          You are to march by the left, regulating the particular order of your march, by the principles established in a General order of the first of June last, and by another of this day; preserving the utmost regularity on the march attending carefully to the accommodation of the men, and preventing by the strictest discipline every species of abuse or injury, either to the persons or properties of the inhabitants on any pretence whatever. Given at Head Quarters &c. 15 Sepr 1778.
        